[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                 FILED
                                                         U.S. COURT OF APPEALS
                               No. 08-11434                ELEVENTH CIRCUIT
                                                             November 20, 2008
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                 CLERK

                  D. C. Docket Nos. 06-00630-CV-J-20-HTS,
                              CR-02-00187-J-2

SELVIN GENE BROWN,


                                                            Petitioner-Appellant,

                                    versus

UNITED STATES OF AMERICA,

                                                           Respondent-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________
                             (November 20, 2008)


Before DUBINA, CARNES and WILSON, Circuit Judges.

PER CURIAM:

     Appellant Selvin Gene Brown, through counsel, appeals the district court’s
order denying his 28 U.S.C. § 2255 motion to vacate his sentence as time-barred.

On appeal, Brown concedes that he filed his § 2255 motion after the applicable

statute of limitations had expired. Nevertheless, Brown argues that the statute of

limitations should be equitably tolled because, due to his extreme communication

problems, Brown had no way of finding out about his right to file a habeas petition

before the statute-of-limitations period expired. Psychologists who examined

Brown determined that he was illiterate and that he had problems communicating

both verbally and using sign language.

      We conduct a de novo review of a district court’s denial of equitable tolling.

Holland v. Florida, 539 F.3d 1334, 1338 (11th Cir. 2008). A federal prisoner must

ordinarily file a § 2255 motion to vacate his sentence within one year of, inter alia,

the date his judgment of conviction becomes final. 28 U.S.C. § 2255(f)(1). A

conviction becomes final once the time for filing a direct appeal has expired. Akins

v. United States, 204 F.3d 1086, 1089 n.1 (11th Cir. 2000).

      However, a petition filed outside this one-year window may still be

considered timely if the reviewing court applies equitable tolling. Holland, 539

F.3d at 1338. The petitioner bears the burden of proving that equitable tolling is

applicable, and to do so, he must establish two elements: “(1) that he has been

pursuing his rights diligently, and (2) that some extraordinary circumstance stood



                                           2
in his way and prevented timely filing.” Id. (quoting Lawrence v. Florida, ___

U.S. ___, 127 S. Ct. 1079, 1085 (2007)). Equitable tolling is only granted in

“extraordinary” circumstances. Id. We have rejected an argument that a limited

ability to communicate in English provides a basis for equitable tolling. United

States v. Montano, 398 F.3d 1276, 1280 n.5 (11th Cir. 2005). In addition, tolling

does not operate to revive an expired limitations period. See Downs v. McNeil, 520

F.3d 1311, 1325 (11th Cir. 2008); Moore v. Crosby, 321 F.3d 1377, 1381 (11th

Cir. 2003).

       After reviewing the record, we conclude that equitable tolling does not apply

to extend Brown’s filing period because, for the majority of the period while the

statute of limitations was running, he was imprisoned at a facility where he could

communicate with the staff members, and there is no evidence that Brown was

pursuing his rights diligently during this time. Accordingly, we conclude that the

district court did not err in denying Brown’s petition as time-barred, and we affirm

its order.

       AFFIRMED.




                                          3